                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:19-CR-00166-FL

United States of America,

v.
                                                                      Order
Furman Alexander Ford,

                       Defendant.


        On February 3, 2020, the court issued an order requiring that the defendant be arrested
and brought before the court for a hearing on whether the court should revoke his pretrial release.
After conducting a hearing, the court, for the reasons stated on the record, found by clear and
convincing evidence that the defendant had violated the conditions of release and determined
that he was unlikely to comply with additional conditions of release set by the court.

       Therefore, it is ordered that:

       1.      The order authorizing the defendant’s release pending trial is revoked;

       2.      The defendant is committed to the custody of the Attorney General for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or
serving sentences or being held in custody pending appeal;

       3.     The defendant shall be afforded reasonable opportunity for private consultation
with counsel;

        4.      On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the corrections facility in which the person is confined
deliver the person to a United States marshal for the purpose of an appearance in connection with
a court proceeding; and

         5.     While in custody, unless authorized by the court, the defendant shall refrain from
all contact with Esther Jones and Gloria Campbell. Violation of this provision may result in the
initiation of contempt proceedings or other sanctions.

Dated:
Dated: February 11, 2020
                                             ROBERT T. NUMBERS, II
                                             ______________________________________
                                             U       STATES
                                               NITEDT.
                                             Robert         MAGISTRATE
                                                       Numbers, II     JUDGE
                                             United States Magistrate Judge
